Exhibit 10.4

PREPARED, RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Attention: Athy A. O’Keeffe

 

 

LINE OF CREDIT DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT
AND FIXTURE FILING

by and among

ERICKSON AIR-CRANE INCORPORATED, “Grantor”

CHICAGO TITLE INSURANCE COMPANY, “Trustee”

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

166 Mercer Street, Suite 2R

New York, New York 10012

in its capacity as agent, “Beneficiary”

Dated as of June 14, 2013

 

Location:    3100 Willow Springs Road, Central Point, OR 97502    1993 Kirtland
Road, Central Point, OR 97502 Municipality:    Central Point County:    Jackson
County State:    Oregon

ORS 86.155 STATEMENTS:

Maximum Principal Amount to be Advanced Pursuant to the Indenture: $400,000,000

Maturity Date of the Notes:

(exclusive of any option to renew or extend): May 1, 2020

NOTICE TO RECORDER: THIS DOCUMENT SERVES AS A FIXTURE FILING UNDER THE OREGON
UNIFORM COMMERCIAL CODE, ORS § 79.0502(3).

Tax Account Numbers for the property subject to the lien of this Deed of Trust
are:

1-018858-2, 3-014105-1 and 1-079606-6



--------------------------------------------------------------------------------

Anything herein to the contrary notwithstanding, the liens and security
interests granted to Wilmington Trust, National Association, as Agent, pursuant
to the Indenture and this Deed of Trust, the exercise of any right or remedy by
Wilmington Trust, National Association as Agent hereunder and certain of the
rights of the Holders of the Notes, are subject to the provisions of the
Intercreditor Agreement dated as of May 2, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), by and between Wells Fargo Bank, National Association, as First
Lien Agent, and Wilmington Trust, National Association, as Second Lien Agent. In
the event of any conflict between the terms of the Intercreditor Agreement and
the terms of this Deed of Trust, the terms of the Intercreditor Agreement shall
govern and control.



--------------------------------------------------------------------------------

LINE OF CREDIT DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY
AGREEMENT, AND FIXTURE FILING

THIS LINE OF CREDIT DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY
AGREEMENT AND FIXTURE FILING (this “Deed of Trust”) is dated as of June 14,
2013, by and among ERICKSON AIR-CRANE INCORPORATED, a Delaware corporation
(“Grantor”), whose address is 5550 S.W. Macadam Avenue, Suite 200, Portland,
Oregon 97239, CHICAGO TITLE INSURANCE COMPANY (“Trustee”), with an address at
1211 SW Fifth Avenue, Suite 2130, Portland, Oregon 97204 and WILMINGTON TRUST,
NATIONAL ASSOCIATION, a national banking association, in its capacity as notes
collateral agent for the Secured Parties (as such term is defined in the
Security Agreement, as hereinafter defined) (in such capacity, “Agent”) pursuant
to the Indenture (as hereinafter defined), whose address is 166 Mercer Street,
Suite 2R, New York, New York 10012 (Agent, together with its successors and
assigns in such capacity, is referred to herein as “Beneficiary”).

RECITALS:

WHEREAS, Grantor is the fee owner of the real property described in Exhibit A
attached hereto;

WHEREAS, pursuant to that certain Indenture dated May 2, 2013 (as amended,
restated, supplemented, or otherwise modified from time to time, the
“Indenture”) by and among Grantor (the “Issuer”), certain subsidiaries of EAC as
guarantors (the “Guarantors”), and Wilmington Trust, National Association, a
national banking association, in its capacity as collateral agent and as trustee
(in such capacity, together with its successors and assigns in such capacity,
“Indenture Trustee”), Grantor has issued $400,000,000 aggregate principal amount
of 8.25% Second Priority Senior Secured Notes due 2020 (together with any
Additional Notes issued under the Indenture, the “Notes”);

WHEREAS, Agent has agreed to act as agent for the benefit of the Secured Parties
in connection with the transactions contemplated by the Secured Documents (as
defined in the Security Agreement) and this Deed of Trust;

WHEREAS, it was a condition to the issuance of the Notes that the Grantor
executes and delivers this Deed of Trust within a specific period following the
closing of the Notes issuance;

WHEREAS, for the avoidance of doubt, this Deed of Trust shall constitute a
“Security Document” (as such term is defined in the Indenture);

WHEREAS, from time to time after the date hereof, Grantor may, subject to the
terms and conditions of the Indenture and the Security Documents, incur Other
Pari Passu Lien Obligations (including Additional Notes issued under the
Indenture), that Grantor desires to secure by the Trust Property (as such term
is defined below) on a pari passu basis with the Notes as further provided under
the Intercreditor Agreement;

WHEREAS, in order to induce the Secured Parties to enter into the Indenture and
the other Secured Documents and to induce the Secured Parties to make financial



--------------------------------------------------------------------------------

accommodations as provided for in the Indenture and the other Secured Documents,
Grantor agreed to grant to Agent, for the benefit of the Secured Parties, a
continuing security interest in and to, and lien upon the Trust Property (as
such term is defined below) in order to secure the prompt and complete payment,
observance and performance of, among other things, the Secured Obligations (as
defined below); and

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. All initially capitalized terms used herein (including
in the preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Indenture. Any terms (whether capitalized or lower case)
used in this Deed of Trust that are defined in the Code (as hereinafter defined)
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Indenture; provided that to the extent that the Code is used to
define any term used herein and if such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern. In addition to those terms defined elsewhere in this
Agreement, as used in this Deed of Trust, the following terms shall have the
following meanings:

(a) “Code” means the Oregon Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to the Agent’s Lien on any Trust Property is governed by
the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of Oregon, the term “Code” shall meant the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions relating to the attachment, perfection, priority or remedies.

(b) “Event of Default” shall have the meaning specified therefor in the Security
Agreement.

(c) “Note Parties” shall mean the “Grantors” as such term is defined in the
Indenture.

(d) “Permitted Collateral Liens” has the meaning specified therefor in the
Indenture.

(e) “Secured Obligations” shall have the meaning specified in the Security
Agreement.

(f) “Security Agreement” shall mean that certain Security Agreement, dated as of
May 2, 2013, among the Issuer, the Grantors from time to time party thereto and
the Agent, and all joinders thereto.



--------------------------------------------------------------------------------

(g) “Trust Property”: All of Grantor’s right, title and interest in and to the
following, but expressly excluding any Excluded Assets: (1) the real property
described in Exhibit A attached hereto and incorporated herein by this
reference, together with any greater estate therein as hereafter may be acquired
by Grantor (the “Land”), (2) all improvements now owned or hereafter acquired by
Grantor, now or at any time situated, placed or constructed upon the Land (the
“Improvements”; the Land and Improvements are collectively referred to herein as
the “Premises”), (3) all materials, supplies, equipment, apparatus and other
items of personal property now owned or hereafter acquired by Grantor and now or
hereafter attached to or installed in any of the Improvements or the Land, and
water, gas, electrical, telephone, storm and sanitary sewer facilities and all
other utilities whether or not situated in easements (the “Fixtures”), (4) all
reserves, escrows or impounds required under the Indenture and all deposit
accounts maintained by Grantor with respect to the Trust Property (the “Deposit
Accounts”), (5) all existing and future leases, subleases, licenses,
concessions, occupancy agreements or other agreements (written or oral, now or
at any time in effect) which grant to any Person a possessory interest in, or
the right to use or occupy, all or any part of the Trust Property, whether made
before or after the filing by or against Grantor of any petition for relief
under the Bankruptcy Code, together with any extension, renewal or replacement
of the same and together with all related security and other deposits (the
“Leases”), (8) all of the rents, additional rents, revenues, royalties, income,
proceeds, profits, early termination fees or payments, security and other types
of deposits, and other benefits paid or payable by parties to the Leases for
using, leasing, licensing, possessing, operating from, residing in, selling or
otherwise enjoying the Trust Property or any part thereof, whether paid or
accruing before or after the filing by or against Grantor of any petition for
relief in an Insolvency Proceeding (the “Rents”), (9) all other agreements, such
as construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
listing agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Trust Property (the “Property
Agreements”), (10) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing, (11) all property tax refunds, utility refunds and rebates, earned or
received at any time with respect to the Trust Property (the “Tax Refunds”),
(12) all accessions, replacements and substitutions for any of the foregoing and
all proceeds thereof (the “Proceeds”), (13) all insurance policies, unearned
premiums therefor and proceeds from such policies covering any of the above
property now or hereafter acquired by Grantor (the “Insurance”), (14) any
awards, damages, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any governmental authority pertaining
to the Land, Improvements or Fixtures (the “Condemnation Awards”), (15) all of
Grantor’s rights to appear and defend any action or proceeding brought with
respect to the Trust Property and to commence any action or proceeding to
protect the interest of Grantor in the Trust Property, (16) all rights, powers,
privileges, options and other benefits of Grantor as lessor under the Leases,
including, without limitation, the immediate and continuing right to claim for,
receive, collect and receive all Rents payable or receivable under the Leases or
pursuant thereto (and to apply the same to the payment of the Secured
Obligations), and to do all other things which Grantor or any lessor is or may
become entitled to do under the Leases and (17) any and all after-acquired
right, title or interest of Grantor in and to any property of the types
described in the preceding clauses as such relates to the Trust Property. As
used in this Deed of Trust, the term “Trust Property” shall mean all or, where
the context permits or requires, any portion of the above or any interest
therein. NOTWITHSTANDING THE FOREGOING, THE TERM “TRUST PROPERTY” SHALL



--------------------------------------------------------------------------------

EXCLUDE ALL ITEMS OF PERSONAL PROPERTY IN WHICH BENEFICIARY HAS OBTAINED AND/OR
PERFECTED A SECURITY INTEREST UNDER SEPARATE INSTRUMENTS, INCLUDING, WITHOUT
LIMITATION, THE SECURITY AGREEMENT AND THE AIRCRAFT AND ENGINE SECURITY
AGREEMENT (as defined in the Security Agreement).

ARTICLE 2

GRANT

Section 2.1 Grant. For and in consideration of all of the foregoing and other
good and valuable consideration, the receipt and sufficiency whereof are hereby
acknowledged, and in order to secure the full and timely payment and performance
of the Secured Obligations, Grantor GRANTS, BARGAINS, ASSIGNS, SELLS, WARRANTS
and CONVEYS, to Trustee the Trust Property, TO HAVE AND TO HOLD the Trust
Property and all parts, rights and appurtenances thereof to Trustee, in trust
for the benefit of Beneficiary (on behalf of itself and the Secured Parties),
WITH POWER OF SALE and right of entry and possession, and Grantor does hereby
bind itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title
to the Trust Property unto Trustee against every person whomsoever lawfully
claiming or to claim the same or any part thereof; provided, however, that upon
the payment and performance in full of all Secured Obligations (subject to the
provisions of Section 9.7 hereof), then the liens, security interests, estates,
and rights granted by this Deed of Trust shall automatically terminate,
otherwise same shall remain in full force and effect.

TO HAVE AND TO HOLD the Trust Property, together with all and singular the
parts, rights, privileges, hereditaments, and appurtenances thereto in any ways
belonging or appertaining, to the use, benefit, and behoof of Trustee, its
successors and assigns, in trust for the benefit of Beneficiary, in fee simple
forever. THIS CONVEYANCE IS MADE UPON THE SPECIAL TRUST, that if Grantor shall
pay and perform the Secured Obligations in accordance with the terms of the
Indenture and the other Secured Documents (subject to the provisions of
Section 9.7 hereof), then this conveyance shall be null and void and shall be
released of record at the request of Grantor in accordance with Section 9.7
hereof.

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Grantor warrants, represents and covenants to Beneficiary as follows:

Section 3.1 Title to Trust Property and Lien of this Instrument. Grantor
(a) (i) has good, marketable and indefeasible title to the Trust Property, in
fee simple, free and clear of any liens, claims or interests, except the
Permitted Collateral Liens and (b) has full power and lawful authority to
encumber the Trust Property in the manner and form set forth in this Deed of
Trust. Subject to the Permitted Collateral Liens, this Deed of Trust creates
valid, enforceable second priority liens and security interests against the
Trust Property.



--------------------------------------------------------------------------------

Section 3.2 Lien Status. Subject to the other provisions of the Secured
Documents, Grantor shall preserve and protect the lien and security interest
status of this Deed of Trust and the other Secured Documents. If any Lien, other
than the Permitted Collateral Liens, is asserted against the Trust Property,
Grantor shall promptly upon obtaining knowledge thereof, and at its expense,
(a) give Beneficiary a written notice of such Lien, and (b) pay the underlying
claim in full or take such other action so as to cause it to be released or
contest the same in compliance with the requirements of the Indenture (including
the requirement of providing a bond or other security satisfactory to
Beneficiary).

Section 3.3 Payment and Performance. Grantor and the other Note Parties shall
pay and perform the Secured Obligations when due under the Secured Documents.

Section 3.4 Replacement of Fixtures. Grantor shall not, without the prior
written consent of Beneficiary, permit any material portion of the Fixtures to
be removed at any time from the Land or Improvements, unless the removed item is
removed temporarily for maintenance and repair or, if removed permanently, is
replaced by an article of equal or better suitability and value, owned by
Grantor subject to the liens and security interests of this Deed of Trust and
the other Secured Documents, and free and clear of any other lien or security
interest except for Permitted Collateral Liens or as may be permitted under the
Indenture.

Section 3.5 Inspection. Without limitation on any of the rights of Beneficiary
under the Indenture, Grantor shall permit Beneficiary and its agents,
representatives and employees to inspect the Trust Property and all books and
records of Grantor located thereon, and to conduct such environmental and
engineering studies as Beneficiary may require. Provided that no Event of
Default exists, all such inspection, testing and investigation shall be
conducted at reasonable times and upon reasonable prior notice to Grantor and
shall occur no more frequently than once per fiscal year. Beneficiary shall
restore the Trust Property to the condition it was in immediately prior to any
such testing and investigation.

Section 3.6 Other Covenants. All of the covenants of the Issuer in the Indenture
are incorporated herein by reference and, together with covenants in this
Article 3, shall, to the extent applicable, be covenants running with the Land.

Section 3.7 Condemnation Awards and Insurance Proceeds.

(a) Condemnation Awards. Grantor, promptly upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Trust Property or any
material portion thereof, will notify Beneficiary of the pendency of such
proceedings. Subject to, and except as otherwise permitted by the terms of the
Intercreditor Agreement and the



--------------------------------------------------------------------------------

other Secured Documents, Grantor assigns all awards and compensation to which it
is entitled for any condemnation or other taking, or any purchase in lieu
thereof, to Beneficiary and authorizes Beneficiary to collect and receive such
awards and compensation and to give proper receipts and acquittances therefor.
Grantor hereby waives all rights to such awards and compensation collected or
received by Beneficiary as described in the foregoing sentence. Grantor, upon
request by Beneficiary, shall make, execute and deliver any and all instruments
requested for the purpose of confirming the assignment of the aforesaid awards
and compensation to Beneficiary free and clear of any liens, charges or
encumbrances of any kind or nature whatsoever.

(b) Insurance Proceeds. Subject to, and except as otherwise permitted by the
terms of the Intercreditor Agreement and the other Secured Documents, Grantor
assigns to Beneficiary all proceeds of any insurance policies insuring against
loss or damage to the Trust Property and authorizes Beneficiary to collect and
receive such proceeds and authorizes and directs the issuer of each of such
insurance policies to make payment for all such losses directly to Beneficiary,
instead of to Grantor and Beneficiary jointly. In the event that the issuer of
such insurance policy fails to disburse directly or solely to Beneficiary but
disburses instead either solely to Grantor or to Grantor and Beneficiary,
jointly, Grantor shall immediately endorse and transfer such proceeds to
Beneficiary if required by the Indenture. Upon Grantor’s failure to do so as
required by the Indenture, Beneficiary may execute such endorsements or
transfers from and in the name of Grantor, and Grantor hereby irrevocably
appoints Beneficiary as Grantor’s agent and attorney-in-fact so to do.

Section 3.8 Costs of Defending and Upholding the Lien. If any action or
proceeding is commenced to which action or proceeding Trustee or Beneficiary is
made a party or in which it becomes necessary for Trustee or Beneficiary to
defend or uphold the lien of this Deed of Trust including any extensions,
renewals, amendments or modifications thereof, Grantor shall, on demand,
reimburse Trustee and Beneficiary for all expenses (including, without
limitation, reasonable attorneys’ fees) incurred by Trustee or Beneficiary in
any such action or proceeding and all such expenses shall be secured by this
Deed of Trust. In any action or proceeding to foreclose this Deed of Trust or to
recover or collect the Secured Obligations, the provisions of law relating to
the recovering of costs, disbursements and allowances shall prevail unaffected
by this covenant.

Section 3.9 TRANSFER OF THE SECURED PROPERTY. EXCEPT AS PERMITTED PURSUANT TO
THE TERMS OF THE INDENTURE OR THE OTHER SECURED DOCUMENTS, GRANTOR SHALL NOT
SELL, TRANSFER, PLEDGE, ENCUMBER, CREATE A SECURITY INTEREST IN, GROUND LEASE,
OR OTHERWISE HYPOTHECATE, ALL OR ANY PORTION OF THE TRUST PROPERTY WITHOUT THE
PRIOR WRITTEN CONSENT OF BENEFICIARY. THE CONSENT BY BENEFICIARY TO ANY SALE,
TRANSFER, PLEDGE, ENCUMBRANCE, CREATION OF A SECURITY INTEREST IN, GROUND LEASE,
OR OTHER HYPOTHECATION OF, ANY PORTION OF THE TRUST PROPERTY SHALL NOT BE DEEMED
TO CONSTITUTE A NOVATION OR A CONSENT TO ANY FURTHER SALE, TRANSFER, PLEDGE,
ENCUMBRANCE, CREATION OF A SECURITY INTEREST IN,



--------------------------------------------------------------------------------

GROUND LEASE, OR OTHER HYPOTHECATION, OR TO WAIVE THE RIGHT OF BENEFICIARY, AT
ITS OPTION, TO DECLARE THE INDEBTEDNESS AND OTHER SECURED OBLIGATIONS SECURED
HEREBY IMMEDIATELY DUE AND PAYABLE, WITHOUT NOTICE TO GRANTOR OR ANY OTHER
PERSON OR ENTITY, UPON ANY SUCH SALE, TRANSFER, PLEDGE, ENCUMBRANCE, CREATION OF
A SECURITY INTEREST, GROUND LEASE, OR OTHER HYPOTHECATION TO WHICH BENEFICIARY
SHALL NOT HAVE CONSENTED.

Section 3.10 Security Deposits. To the extent required by law, or after an Event
of Default has occurred and during its continuance, if required by Beneficiary,
all security deposits of tenants of the Trust Property shall be treated as trust
funds not to be commingled with any other funds of Grantor. Within twenty
(20) days after request by Beneficiary during the continuance of an Event of
Default, Grantor shall furnish satisfactory evidence of compliance with this
Section 3.10, as necessary, together with a statement of all security deposits
deposited by the tenants and copies of all Leases not theretofore delivered to
Beneficiary, as requested thereby, certified by Grantor.

ARTICLE 4

[RESERVED]

ARTICLE 5

REMEDIES AND FORECLOSURE

Section 5.1 Remedies. Upon the occurrence and during the continuation of an
Event of Default, Beneficiary may, at Beneficiary’s election and by or through
Trustee or otherwise, exercise any or all of the following rights, remedies and
recourses:

(a) To the extent permitted under and subject to the terms of the Indenture,
declare the Secured Obligations to be immediately due and payable, without
further notice, presentment, protest, notice of intent to accelerate, notice of
acceleration, demand or action of any nature whatsoever (each of which hereby is
expressly waived by Grantor), whereupon the same shall become immediately due
and payable.

(b) Notify all tenants of the Premises and all others obligated on Leases of any
part of the Premises that all rents and other sums owing on Leases have been
assigned to Beneficiary and are to be paid directly to Beneficiary, and to
enforce payment of all obligations owing on Leases, by suit, ejectment,
cancellation, releasing, reletting or otherwise, whether or not Beneficiary has
taken possession of the Premises, and to exercise whatever rights and remedies
Beneficiary may have under any assignment of rents and leases.

(c) As and to the extent permitted by law, enter the Trust Property, either
personally or by its agents, nominees or attorneys, and take exclusive
possession thereof and thereupon, Beneficiary may (i) use, operate, manage,
control, insure, maintain, repair, restore



--------------------------------------------------------------------------------

and otherwise deal with all and every part of the Premises and conduct business
thereat; (ii) complete any construction on the Premises in such manner and form
as Beneficiary deems advisable in the reasonable exercise of its judgment;
(iii) exercise all rights and power of Grantor with respect to the Premises,
whether in the name of Grantor, or otherwise, including, without limitation, the
right to make, cancel, enforce or modify Leases, obtain and evict tenants, and
demand, sue for, collect and receive all earnings, revenues, rents, issues,
profits and other income of the Premises and every part thereof, which rights
shall not be in limitation of Beneficiary’s rights under any assignment of rents
and leases securing the Secured Obligations; and (iv) pursuant to the provisions
of the Indenture, apply the receipts from the Premises to the payment of the
Secured Obligations, after deducting therefrom all expenses (including
attorneys’ fees) incurred in connection with the aforesaid operations and all
amounts necessary to pay the taxes, assessments, insurance and other charges in
connection with the Trust Property, as well as just and reasonable compensation
for the services of Beneficiary, its counsel, agents and employees.

(d) Hold, lease, develop, manage, operate or otherwise use the Trust Property
upon such terms and conditions as Beneficiary may deem reasonable under the
circumstances (making such repairs, alterations, additions and improvements and
taking other actions, from time to time, as Beneficiary deems necessary or
desirable), and apply all Rents and other amounts collected by Trustee in
connection therewith in accordance with the provisions of Section 5.7 hereof.

(e) Require Grantor to assemble any collateral under the Code and make it
available to Beneficiary, at Grantor’s sole risk and expense, at a reasonable
place or places to be designated by Beneficiary, in its sole discretion.

(f) Institute proceedings for the complete foreclosure of this Deed of Trust,
either by judicial action or by power of sale which is hereby conferred, in
which case the Trust Property may be sold for cash or credit in accordance with
applicable law in one or more parcels as Beneficiary may determine. Except as
otherwise required by applicable law, with respect to any notices required or
permitted under the Code, Grantor agrees that ten (10) days’ prior written
notice shall be deemed commercially reasonable. At any such sale by virtue of
any judicial proceedings, power of sale, or any other legal right, remedy or
recourse, the title to and right of possession of any such property shall pass
to the purchaser thereof, and to the fullest extent permitted by law, Grantor
shall be completely and irrevocably divested of all of its right, title,
interest, claim, equity, equity of redemption, and demand whatsoever, either at
law or in equity, in and to the property sold and such sale shall be a perpetual
bar both at law and in equity against Grantor, and against all other Persons
claiming or to claim the property sold or any part thereof, by, through or under
Grantor. Beneficiary or any of the Secured Parties may be a purchaser at such
sale. If Beneficiary is the highest bidder, Beneficiary may credit the portion
of the purchase price that would be distributed to Beneficiary (on behalf of the
Secured Parties) against the Secured Obligations in lieu of paying cash. In the
event this Deed of Trust is foreclosed by judicial action, appraisement and
valuation of the Trust Property is waived. In the event of any sale made under
or by virtue of this Article 5 (whether made by virtue of judicial proceedings
or of a judgment or decree of foreclosure and sale) all of the Secured
Obligations, if not previously due and payable, immediately thereupon shall
become due and payable. The failure to make any such tenants of the Premises
party to any such foreclosure proceedings and to foreclose their rights will not
be, nor be asserted to be by Grantor, a defense to any proceedings instituted by
Beneficiary to collect the sums secured hereby.



--------------------------------------------------------------------------------

(g) With or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Deed of Trust for the portion of the Secured Obligations
then due and payable (if Beneficiary shall have elected not to declare all of
the Secured Obligations to be immediately due and owing), subject to the
continuing lien of this Deed of Trust for the balance of the Secured Obligations
not then due; or (1) as and to the extent permitted by law, sell for cash or
upon credit the Trust Property or any part thereof and all estate, claim,
demand, right, title and interest of Grantor therein, pursuant to power of sale
or otherwise, at one or more sales, as an entity or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by law, and in the event of a sale, by foreclosure or otherwise, of
less than all of the Trust Property, this Deed of Trust shall continue as a lien
on the remaining portion of the Trust Property; or (2) institute an action, suit
or proceeding in equity for the specific performance of any covenant, condition
or agreement contained herein or in any Secured Document; or (3) to the extent
permitted by applicable law, recover judgment on the Indenture either before,
during or after any proceedings for the enforcement of this Deed of Trust.

(h) Make application to a court of competent jurisdiction for, and obtain from
such court as a matter of strict right and without notice to Grantor or regard
to the adequacy of the Trust Property for the repayment of the Secured
Obligations, the appointment of a receiver of the Trust Property, and Grantor
irrevocably consents to such appointment. Any such receiver shall have all the
usual powers and duties of receivers in similar cases, including the full power
to rent, maintain and otherwise operate the Trust Property upon such terms as
may be approved by the court, and shall apply such Rents in accordance with the
provisions of Section 5.7 hereof.

(i) Exercise all other rights, remedies and recourses granted under the Secured
Documents or otherwise available at law or in equity.

Section 5.2 Separate Sales. To the extent permissible under applicable law, the
Trust Property may be sold in one or more parcels and in such manner and order
as Trustee in its sole discretion may elect; the right of sale arising out of
any Event of Default shall not be exhausted by any one or more sales.

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary and
Trustee shall have all rights, remedies and recourses granted in the Secured
Documents and available at law or equity (including the Code), which rights
(a) shall be cumulated and concurrent, (b) may be pursued separately,
successively or concurrently against Grantor or others obligated under the
Secured Documents, or against the Trust Property, or against any one or more of
them, at the sole discretion of Beneficiary or Trustee, as the case may be,
(c) may be exercised as often as occasion therefor shall arise, and the exercise
or failure to exercise any of them shall not be construed as a waiver or release
thereof or of any other right, remedy or recourse, and (d) are intended to be,
and shall be, nonexclusive. No action by Beneficiary or Trustee in the
enforcement of any rights, remedies or recourses under the Secured Documents or
otherwise at law or equity shall be deemed to cure any Event of Default.



--------------------------------------------------------------------------------

Section 5.4 Release of and Resort to Collateral. Beneficiary may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Trust Property, any part of
the Trust Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the lien or security interest created in
or evidenced by the Secured Documents or their status as a second lien and
security interest in and to the Trust Property. For payment of or performance of
the Secured Obligations, Beneficiary may resort to any other security in such
order and manner as Beneficiary may elect.

Section 5.5 Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Grantor hereby irrevocably and unconditionally
waives and releases (a) all benefit that might accrue to Grantor by virtue of
any present or future statute of limitations or law or judicial decision
exempting the Trust Property from attachment, levy or sale on execution or
providing for any stay of execution, exemption from civil process, redemption or
extension of time for payment, (b) except as required by the Secured Documents,
all notices of any Event of Default or of any election by Trustee or Beneficiary
to exercise or the actual exercise of any right, remedy or recourse provided for
under the Secured Documents, and (c) any right to a marshalling of assets or a
sale in inverse order of alienation.

Section 5.6 Discontinuance of Proceedings. If Beneficiary or Trustee shall have
proceeded to invoke any right, remedy or recourse permitted under the Secured
Documents and shall thereafter elect to discontinue or abandon it for any
reason, Beneficiary or Trustee, as the case may be, shall have the unqualified
right to do so and, in such an event, Grantor, Beneficiary and Trustee shall be
restored to their former positions with respect to the Secured Obligations, the
Secured Documents, the Trust Property and otherwise, and the rights, remedies,
recourses and powers of Beneficiary and Trustee shall continue as if the right,
remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Beneficiary or Trustee thereafter to exercise any right, remedy or recourse
under the Secured Documents for such Event of Default.

Section 5.7 Application of Proceeds. The proceeds of any sale made under or by
virtue of this Article 5, together with any Rents and other amounts generated by
the holding, leasing, management, operation or other use of the Trust Property,
shall be applied by Beneficiary or Trustee (or the receiver, if one is
appointed) in the following order unless otherwise required by applicable law:

(a) to the payment of the costs and expenses of taking possession of the Trust
Property and of holding, using, leasing, repairing, improving and selling the
same, including, without limitation (1) trustee’s and receiver’s fees and
expenses, including the repayment of the amounts evidenced by any receiver’s
certificates, (2) court costs, (3) attorneys’ and accountants’ fees and
expenses, and (4) costs of advertisement;



--------------------------------------------------------------------------------

(b) to the payment and performance of the Secured Obligations in such manner and
order of preference as set forth in the Indenture; and

(c) the balance, if any, to the payment of the Persons legally entitled thereto.

Section 5.8 Occupancy After Foreclosure. Except as otherwise required by
applicable law, any sale of the Trust Property or any part thereof in accordance
with Section 5.1(f) or Section 5.1(g) hereof will divest all right, title and
interest of Grantor in and to the property sold. Subject to applicable law, any
purchaser at a foreclosure sale will receive immediate possession of the
property purchased. If Grantor retains possession of such property or any part
thereof subsequent to such sale, Grantor will be considered a tenant at
sufferance of the purchaser, and will, if Grantor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) If any Event of Default has occurred and is continuing, Beneficiary shall
have the right, but not the obligation, to cure such Event of Default in the
name and on behalf of Grantor. All sums advanced and expenses incurred at any
time by Beneficiary under this Section 5.9, or otherwise under this Deed of
Trust or any of the other Secured Documents or applicable law, shall bear
interest from the date that such sum is advanced or expense incurred, to and
including the date of reimbursement, computed at the rate or rates at which
interest is then computed on the Secured Obligations at the then applicable rate
pursuant to the Secured Documents, and all such sums, together with interest
thereon, shall be secured by this Deed of Trust.

(b) Grantor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Deed of
Trust and the other Secured Documents, or the enforcement, compromise or
settlement of the Secured Obligations or any claim under this Deed of Trust and
the other Secured Documents, and for the curing thereof, or for defending or
asserting the rights and claims of Beneficiary in respect thereof, by litigation
or otherwise.

Section 5.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 5 (other than pursuant to Section 5.1(c) hereof),
the assignment of the Rents and Leases under Article 6, the security interests
under Article 7, nor any other remedies afforded to Beneficiary under the
Secured Documents, at law or in equity shall cause Beneficiary or Trustee to be
deemed or construed to be a mortgagee in possession of the Trust Property, to
obligate Beneficiary or Trustee to lease the Trust Property or attempt to do so,
or to take any action, incur any expense, or perform or discharge any
obligation, duty or liability whatsoever under any of the Leases or otherwise.



--------------------------------------------------------------------------------

Section 5.11 WAIVER OF GRANTOR’S RIGHTS. BY EXECUTION OF THIS DEED OF TRUST,
GRANTOR EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF BENEFICIARY TO ACCELERATE THE
INDEBTEDNESS EVIDENCED BY THE INDENTURE OR OTHER SECURED DOCUMENTS UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT; (B) TO THE EXTENT ALLOWED BY APPLICABLE LAW,
WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER THE CONSTITUTION OF THE
UNITED STATES, THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL
STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO JUDICIAL
HEARING PRIOR TO THE EXERCISE BY BENEFICIARY OF ANY RIGHT OR REMEDY HEREIN
PROVIDED TO BENEFICIARY; (C) ACKNOWLEDGES THAT GRANTOR HAS READ THIS DEED OF
TRUST AND ITS PROVISIONS HAVE BEEN EXPLAINED FULLY TO GRANTOR AND GRANTOR HAS
CONSULTED WITH LEGAL COUNSEL OF GRANTOR’S CHOICE PRIOR TO EXECUTING THIS DEED OF
TRUST; AND (D) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF GRANTOR
HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART OF A
BARGAINED FOR COMMERCIAL TRANSACTION.

ARTICLE 6

ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Grantor in Section 2.1 of this Deed of Trust, Grantor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Trustee (for the
benefit of Beneficiary) and to Beneficiary all of its right, title and interest
in and to all Leases, whether now existing or hereafter entered into, and all of
its right, title and interest in and to all Rents. This assignment is an
absolute assignment and not an assignment for additional security only. So long
as no Event of Default shall have occurred and be continuing and to the extent
not prohibited by the Indenture, Grantor shall have a revocable license from
Trustee and Beneficiary to exercise all rights extended to the landlord under
the Leases, including the right to receive and collect all Rents and to hold the
Rents in trust for use in the payment and performance of the Secured Obligations
and to otherwise use the same. The foregoing license is granted subject to the
conditional limitation that no Event of Default shall have occurred and be
continuing. Upon the occurrence and during the continuance of an Event of
Default, whether or not legal proceedings have commenced, and without regard to
waste, adequacy of security for the Secured Obligations or solvency of Grantor,
the license herein granted shall automatically expire and terminate, without
notice by Trustee or Beneficiary (any such notice being hereby expressly waived
by Grantor).

Section 6.2 Perfection Upon Recordation. Grantor acknowledges that Beneficiary
and Trustee have taken all actions necessary to



--------------------------------------------------------------------------------

obtain, and that upon recordation of this Deed of Trust Beneficiary and Trustee
shall have, to the extent permitted under applicable law, a valid and fully
perfected, second priority, present assignment of the Rents arising out of the
Leases and all security for such Leases, subject only to the Permitted
Collateral Liens. Grantor acknowledges and agrees that upon recordation of this
Deed of Trust Trustee’s and Beneficiary’s interest in the Rents shall be deemed
to be fully perfected, “choate” and enforced as to Grantor and all third
parties, including, without limitation, any subsequently appointed trustee in
any case under the Bankruptcy Code, without the necessity of commencing a
foreclosure action with respect to this Deed of Trust, making formal demand for
the Rents, obtaining the appointment of a receiver or taking any other
affirmative action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Grantor, Trustee and Beneficiary agree
that (a) this Deed of Trust shall constitute a “security agreement” for purposes
of Section 552(b) of the Bankruptcy Code, (b) the security interest created by
this Deed of Trust extends to property of Grantor acquired before the
commencement of a case in bankruptcy and to all amounts paid as Rents and
(c) such security interest shall extend to all Rents acquired by the estate
after the commencement of any case in bankruptcy.

Section 6.4 No Merger of Estates. So long as part of the Secured Obligations
secured hereby remains unpaid and undischarged, the fee and leasehold estates to
the Trust Property shall not merge, but shall remain separate and distinct,
notwithstanding the union of such estates either in Grantor, Beneficiary, any
tenant or any third party by purchase or otherwise.

ARTICLE 7

SECURITY AGREEMENT

Section 7.1 Security Interest. This Deed of Trust constitutes a “security
agreement” on personal property within the meaning of the Code and other
applicable law and with respect to the Fixtures, Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation
Awards. To this end, Grantor grants to Beneficiary, for the benefit of the
Secured Parties, a second priority security interest in the Fixtures, Leases,
Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance
and Condemnation Awards, in each case to the extent constituting Trust Property,
and all other Trust Property which is personal property (other than any Excluded
Assets) to secure the payment and performance of the Secured Obligations, and
agrees that Beneficiary shall have all the rights and remedies of a secured
party under the Code with respect to such property. Any notice of sale,
disposition or other intended action by Beneficiary with respect to such
Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds,
Proceeds, Insurance and Condemnation Awards sent to Grantor at least ten
(10) days prior to any action under the Code shall constitute reasonable notice
to Grantor. NOTWITHSTANDING THE FOREGOING, THE TERM “TRUST PROPERTY” SHALL
EXCLUDE ALL ITEMS OF PERSONAL PROPERTY



--------------------------------------------------------------------------------

IN WHICH BENEFICIARY HAS OBTAINED AND/OR PERFECTED A SECURITY INTEREST UNDER
SEPARATE INSTRUMENTS, INCLUDING, WITHOUT LIMITATION, THE SECURITY AGREEMENT AND
THE AIRCRAFT AND ENGINE SECURITY AGREEMENT.

Section 7.2 Financing Statements. Grantor shall execute (as necessary) and
deliver to Beneficiary, in form and substance satisfactory to Beneficiary, such
financing statements and such further assurances as Beneficiary may, from time
to time, reasonably consider necessary and request from Grantor to create,
perfect and preserve Beneficiary’s security interest hereunder and Beneficiary
may cause such statements and assurances to be recorded and filed, at such times
and places as may be required or permitted by law to so create, perfect and
preserve such security interest. Grantor’s state of organization is the State of
Delaware.

Section 7.3 Fixture Filing. This Deed of Trust shall also constitute a “fixture
filing” for the purposes of the Code against all of the Trust Property which is
or is to become fixtures, and to the extent permitted under applicable law, the
filing hereof in the real estate records of the county in which such Trust
Property is located, shall also operate from the time of filing as a fixture
filing with respect to such Trust Property, and the following information is
applicable for the purpose of such fixture filing, to wit:

 

Name and Address of the Debtor:   Name and Address of the secured party:

 

Grantor having the address described in the Preamble hereof.

 

Grantor is a corporation organized under the laws of the State of Delaware whose
Organization Number is DE3330188 and whose Taxpayer Identification Number is
93-1307561

 

 

Beneficiary having the address described in the Preamble hereof, from which
address information concerning the security interest may be obtained.

This Financing Statement covers the following types or items of property:

The Trust Property.

This instrument covers goods or items of personal property (other than Excluded
Assets) which are or are to become fixtures upon the property.

The name of the record owner of the Premises on which such fixtures are or are
to be located is Grantor.

In addition, Grantor authorizes Beneficiary at any time and from time to time to
file, transmit, or communicate, as applicable, appropriate financing statements,
amendments and continuation statements as may be required by law in order to
establish, preserve and protect the liens and



--------------------------------------------------------------------------------

security interests intended to be granted to Beneficiary pursuant to this Deed
of Trust in the Trust Property. Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.

ARTICLE 8

CONCERNING THE TRUSTEE

Section 8.1 Certain Rights. With the approval of Beneficiary, Trustee shall have
the right to select, employ and consult with counsel. Trustee shall have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by it hereunder, believed by it in good
faith to be genuine. Trustee shall be entitled to reimbursement for actual,
reasonable expenses incurred by it in the performance of its duties and to
reasonable compensation for Trustee’s services hereunder as shall be rendered.
GRANTOR SHALL, FROM TIME TO TIME, PAY THE COMPENSATION DUE TO TRUSTEE HEREUNDER
AND REIMBURSE TRUSTEE FOR, AND INDEMNIFY, DEFEND AND SAVE TRUSTEE HARMLESS
AGAINST, ALL LIABILITY AND REASONABLE EXPENSES WHICH MAY BE INCURRED BY IT IN
THE PERFORMANCE OF ITS DUTIES; however, Grantor shall not be liable under such
indemnification to the extent such liability or expenses result solely from
Trustee’s or Beneficiary’s gross negligence, willful misconduct or actions taken
in bad faith.

Section 8.2 Retention of Money. All monies received by Trustee shall, until used
or applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by law), and Trustee shall be under no liability
for interest on any moneys received by him hereunder.

Section 8.3 Successor Trustees. If Trustee or any successor trustee (any such
successor to Trustee being hereinafter referred to as “Successor Trustee”) shall
die, resign or become disqualified from acting in the execution of this trust,
or Beneficiary shall desire to appoint a Successor Trustee, Beneficiary shall
have full power to appoint one or more Successor Trustees and, if preferred,
several Successor Trustees in succession who, if the appointment is recorded in
the mortgage records of the county in which this Deed of Trust is recorded,
shall succeed to all the estates, rights, powers and duties of Trustee. Such
appointment may be executed by any authorized agent of Beneficiary and as so
executed, such appointment shall be conclusively presumed to be executed with
authority, valid and sufficient, without further proof of any action.

Section 8.4 Perfection of Appointment. Should any deed, conveyance or instrument
of any nature be required from Grantor by any Successor Trustee to more fully
and certainly vest in and confirm to such Successor Trustee such estates,
rights, powers and duties, then, upon request by such Successor Trustee, all
such deeds, conveyances and instruments shall be made, executed, acknowledged
and delivered and shall be caused to be recorded and/or filed by Grantor.

Section 8.5 Trustee Liability. In no event or circumstance shall Trustee or any
Successor Trustee hereunder be personally liable under or as a result of this
Deed of Trust, either as a result of any action by Trustee (or any Successor
Trustee) in the exercise of the powers hereby granted or otherwise.



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.1 Notices. All notices and other communications provided for hereunder
shall be given in the form and manner and delivered to Agent at its address
specified in the Indenture, and to the Grantor at the address specified in the
Indenture and all notices to any Additional Pari Passu Agent shall be given to
it at the address set forth in the related Additional Pari Passu Joinder
Agreement, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party

Section 9.2 Covenants Running with the Land. All of the Secured Obligations
contained in this Deed of Trust are intended by Grantor, Beneficiary and Trustee
to be, and shall be construed as, covenants running with the Trust Property. As
used herein, “Grantor” shall refer to the party named in the first paragraph of
this Deed of Trust and to any subsequent owner of all or any portion of the
Trust Property. All Persons who may have or acquire an interest in the Trust
Property shall be deemed to have notice of, and be bound by, the terms of the
Indenture and the other Secured Documents; however, no such party shall be
entitled to any rights thereunder without the prior written consent of
Beneficiary.

Section 9.3 Agent May Perform; Agent as Attorney-in-Fact. (a) Grantor hereby
irrevocably appoints Agent its attorney-in-fact, with full authority in the
place and stead of Grantor and in the name of Grantor or otherwise, at such time
as an Event of Default has occurred and is continuing, to take any action and to
execute any instrument which Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Deed of Trust, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Trust Property;

(b) to receive and open all mail addressed to Grantor and to notify postal
authorities to change the address for the delivery of mail to Grantor to that of
Agent;

(c) to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the Trust
Property of Grantor or otherwise to enforce the rights of with respect to any of
the Trust Property;



--------------------------------------------------------------------------------

To the extent permitted by law, Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

(b) Notes Collateral Agent May Perform. If Grantor fails to perform any
agreement contained herein, Agent may itself perform, or cause performance of,
such agreement, and the reasonable expenses of Agent incurred in connection
therewith shall be payable by Grantor.

Section 9.4 Successors and Assigns. This Deed of Trust shall be binding upon and
inure to the benefit of Beneficiary, the Secured Parties, Trustee and Grantor
and their respective successors and assigns. Grantor shall not, without the
prior written consent of Beneficiary, assign any rights, duties or obligations
hereunder.

Section 9.5 No Waiver. Any failure by Beneficiary, the Secured Parties or
Trustee to insist upon strict performance of any of the terms, provisions or
conditions of the Secured Documents shall not be deemed to be a waiver of same,
and Beneficiary, the Secured Parties or Trustee shall have the right at any time
to insist upon strict performance of all such terms, provisions and conditions.

Section 9.6 Indenture. If any conflict or inconsistency exists between this Deed
of Trust and the Indenture, the Indenture shall govern.

Section 9.7 Release or Reconveyance. (a) This Deed of Trust shall create a
continuing lien on and security interest in the Trust Property and shall
(i) remain in full force and effect until the Secured Obligations have been paid
in full in accordance with the provisions of the Secured Documents and any
commitments thereunder have expired or have been terminated, (ii) be binding
upon the Grantor, and its respective successors and assigns, and (iii) inure to
the benefit of, and be enforceable by, Agent, and its successors, transferees
and assigns. Without limiting the generality of the foregoing clause (iii), any
Secured Party may, in accordance with the provisions of the Indenture or the
applicable Additional Pari Passu Agreement, assign or otherwise transfer all or
any portion of its rights and obligations under the Indenture or the applicable
Additional Pari Passu Agreement to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Secured Party herein or otherwise. Subject to clause (b) below, (i) the Liens
securing the Notes and the Obligations thereunder and under the Indenture and
each other Security Document will be released, in whole or in part, as provided
in Section 10.3 of the Indenture and (b) the Liens securing Other Pari Passu
Lien Obligations of any series will be released, in whole or in part, as
provided in the Additional Pari Passu Agreement governing such obligations. Upon
such release or any release of Trust Property or any part thereof in accordance
with the provisions of each Secured Document, the Agent shall, upon the written
request and at the sole cost and expense of Grantor, assign, transfer and
deliver to Grantor, against receipt and without recourse to or warranty by the
Agent, such of the Trust Property or any part thereof to be released (in the
case of



--------------------------------------------------------------------------------

a release) as may be in possession of the Agent and as shall not have been sold
or otherwise applied pursuant to the terms hereof, and, with respect to any
other Trust Property, proper documents and instruments acknowledging the
termination hereof or the release of such Trust Property, as the case may be;
provided, however, that Grantor shall have delivered to the Agent, together with
such written request for release, a form of release for execution by the Agent,
an Officers’ Certificate of Grantor to the effect that the transaction is in
compliance with the Secured Documents (on which the Agent may conclusively rely)
and such other supporting documentation as the Agent may reasonably request. No
transfer or renewal, extension, assignment, or termination of this Deed of Trust
or of the Indenture, any other Secured Document, or any other instrument or
document executed and delivered by Grantor to Agent, nor the retaking or
re-delivery of the Trust Property to Grantor by Agent, nor any other act of the
Secured Parties, shall release Grantor from any obligation hereunder, except a
termination, release or discharge executed in writing by Agent in accordance
with the provisions of the Secured Documents. Agent shall not by any act, delay,
omission or otherwise, be deemed to have waived any of its rights or remedies
hereunder, unless such waiver is in writing and signed by Agent and then only to
the extent therein set forth. A waiver by Agent of any right or remedy on any
occasion shall not be construed as a bar to the exercise of any such right or
remedy which Agent would otherwise have had on any other occasion.

(b) Grantor agrees that, if any payment made by Grantor or other Person and
applied to the Secured Obligations is at any time annulled, avoided, set, aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or the proceeds of any Trust Property are
required to be returned by Agent or any other Secured Party to Grantor, its
estate, trustee, receiver or any other party, including Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien securing such liability shall
be and remain in full force and effect, as fully as if such payment had never
been made. If, prior to any of the foregoing, any Lien securing Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing clause (a), such Lien or provision shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligations of
Grantor in respect of any Lien securing such obligation or the amount of such
payment.

Section 9.7 Waiver of Stay, Moratorium and Similar Rights. Grantor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Deed of Trust
or the Secured Obligations secured hereby, or any agreement between Grantor and
Beneficiary or any rights or remedies of Beneficiary or Trustee.

Section 9.8 Applicable Law. This Deed of Trust shall be governed by and
construed under the laws of the state in which the Trust Property is located.

Section 9.9 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.



--------------------------------------------------------------------------------

Section 9.10 Entire Agreement. THIS DEED OF TRUST, TOGETHER WITH THE OTHER
SECURED DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of
any provision of this Deed of Trust, and no consent to any departure by Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent, subject to any consent required in accordance with Article
IX of the Indenture and corresponding provisions of each Additional Pari Passu
Agreement, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No amendment of
any provision of this Deed of Trust shall be effective unless the same shall be
in writing and signed by Agent and Grantor.

Section 9.11 Beneficiary as Agent; Successor Agents.

(a) Agent has been appointed to act as Agent hereunder by the Indenture Trustee
and the Holders of the Notes. Agent shall have the right hereunder to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking any action (including, without limitation, the
release or substitution of the Trust Property) in accordance with the terms of
the Indenture, any related agency agreement among Agent and the Secured Parties
(collectively, as amended, supplemented or otherwise modified or replaced from
time to time, the “Agency Documents”) and this Deed of Trust. Grantor and all
other persons shall be entitled to rely on releases, waivers, consents,
approvals, notifications and other acts of Agent, without inquiry into the
existence of required consents or approvals of the Secured Parties therefor.

(b) Beneficiary shall at all times be the same Person that is Agent under the
Agency Documents. Written notice of resignation by Agent pursuant to the Agency
Documents shall also constitute notice of resignation as Agent under this Deed
of Trust. Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Deed of Trust. Appointment of
a successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Deed of Trust. Upon the acceptance
of any appointment as Agent by a successor Agent under the Agency Documents,
that successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Beneficiary under this Deed of Trust, and the retiring or removed Agent shall
promptly (i) assign and transfer to such successor Agent all of its right, title
and interest in and to this Deed of Trust and the Trust Property, and
(ii) execute and deliver to such successor Agent such assignments and amendments
and take such other actions, as may be necessary or appropriate in connection
with the assignment to such successor Agent of the liens and security interests
created hereunder, whereupon such retiring or removed Agent shall be discharged
from its duties and obligations under this Deed of Trust. After any retiring or
removed Agent’s resignation or removal hereunder as Agent, the provisions of
this Deed of Trust and the Agency Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Deed of Trust while it was
the Agent hereunder.



--------------------------------------------------------------------------------

(c) Each reference herein to any right granted to, benefit conferred upon or
power exercisable, exercised or action taken by the “Beneficiary” shall be
deemed to be a reference to or be deemed to have been so taken, as the case may
be, by Beneficiary in its capacity as Agent pursuant to the Indenture for the
benefit of the Secured Parties, all as more fully set forth in the Indenture.

Section 9.12 Modifications to Indenture. This Deed of Trust will continue to
secure the Secured Obligations under the Indenture, as the Indenture may in the
future be amended, amended and restated, modified, assigned or otherwise
supplemented and in effect from time to time. In the event the Indenture is
amended, modified or otherwise supplemented, there shall be no need to amend,
modify or otherwise supplement this Deed of Trust, unless required by the laws
of any State or Commonwealth in which portions of the Trust Property are
situated.

Section 9.13 Agent. Agent is entering into this Deed of Trust not in its
individual capacity, but solely in its capacity as collateral agent under the
Indenture, and shall not be personally liable hereunder in its individual
capacity except for its own gross negligence or willful misconduct. In the
performance of its duties and obligations hereunder, Agent shall be entitled to
all of the rights, privileges and immunities afforded in the Indenture and the
Security Agreement.

ARTICLE 10

LOCAL LAW PROVISIONS

Section 10.1 FORCED PLACE INSURANCE NOTICE. WARNING: UNLESS GRANTOR PROVIDES
BENEFICIARY WITH EVIDENCE OF THE INSURANCE COVERAGE AS REQUIRED BY THE
INDENTURE, THIS DEED OF TRUST OR ANY OTHER SECURED DOCUMENT, BENEFICIARY MAY
PURCHASE INSURANCE AT GRANTOR’S EXPENSE TO PROTECT BENEFICIARY’S INTEREST. THIS
INSURANCE MAY, BUT NEED NOT, ALSO PROTECT GRANTOR’S INTEREST. IF THE TRUST
PROPERTY BECOMES DAMAGED, THE COVERAGE BENEFICIARY PURCHASES MAY NOT PAY ANY
CLAIM GRANTOR MAKES OR ANY CLAIM MADE AGAINST GRANTOR. GRANTOR MAY LATER CANCEL
THIS COVERAGE BY PROVIDING EVIDENCE THAT GRANTOR HAS OBTAINED PROPERTY COVERAGE
ELSEWHERE.

GRANTOR IS RESPONSIBLE FOR THE COST OF ANY INSURANCE PURCHASED BY BENEFICIARY.
THE COST OF THIS INSURANCE MAY BE ADDED TO THE SECURED OBLIGATIONS. IF THIS COST
IS ADDED TO THE SECURED OBLIGATIONS, THE INTEREST RATE PAYABLE UNDER THE THEN
APPLICABLE RATE PURSUANT TO THE SECURED DOCUMENTS WILL APPLY TO THE ADDED
AMOUNT. THE EFFECTIVE DATE OF THE COVERAGE MAY BE THE DATE GRANTOR’S PRIOR
COVERAGE LAPSED OR THE DATE GRANTOR FAILED TO PROVIDE PROOF OF COVERAGE.



--------------------------------------------------------------------------------

THE COVERAGE PURCHASED BY BENEFICIARY MAY BE CONSIDERABLY MORE EXPENSIVE THAN
INSURANCE GRANTOR CAN OBTAIN ON ITS OWN AND MAY NOT SATISFY ANY NEED FOR
PROPERTY DAMAGE COVERAGE OR MANDATORY LIABILITY INSURANCE REQUIREMENTS IMPOSED
BY APPLICABLE LAW.

Section 10.2 Statute of Frauds (ORS 41.580). UNDER OREGON LAW, MOST AGREEMENTS,
PROMISES AND COMMITMENTS MADE BY BENEFICIARY CONCERNING LOANS AND OTHER CREDIT
EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED
SOLELY BY THE GRANTOR’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND
BE SIGNED BY BENEFICIARY TO BE ENFORCEABLE.

Section 10.3 Land Use Warnings. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE
PERSON TRANSFERRING FEE TITLE SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY,
UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER
424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009,
AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010. THIS INSTRUMENT DOES NOT ALLOW
USE OF THE PROPERTY DESCRIBED IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND
USE LAWS AND REGULATIONS. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE
PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE
CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING
TRANSFERRED IS A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR
215.010, TO VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO DETERMINE ANY
LIMITS ON LAWSUITS AGAINST FARMING OR FOREST PRACTICES, AS DEFINED IN ORS
30.930, AND TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY,
ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424,
OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND
SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010.

Section 10.4 Commercial Property. Grantor warrants that this Deed of Trust is
not and will at all times continue not to be a residential trust deed as that
term is defined in ORS 86.705(5), or any successor to such provision. This Deed
of Trust secures an obligation incurred exclusively for commercial, business or
investment purposes.



--------------------------------------------------------------------------------

Section 10.5 Attorneys’ Fees. Grantor hereby agrees that in the event of any
litigation related to this Deed of Trust or any other agreement between Grantor
and Beneficiary, Grantor shall pay any of Beneficiary’s reasonable attorneys’
fees incurred at trial, on petition for review, in arbitration and in mediation
proceedings and in connection with the negotiation, compromise or settlement of
the Secured Obligations and any proceedings for relief in bankruptcy. Grantor
shall additionally be responsible, without limitation, for the cost of searching
records, obtaining title reports, surveyor’s reports, engineering and
environmental reports, attorneys’ opinion, title insurance policies, appraisals,
expert witness fees and fees for the Trustee.

Section 10.6 Intercreditor Agreement. Anything herein to the contrary
notwithstanding, the liens and security interests granted to Wilmington Trust,
National Association, as Agent, pursuant to the Indenture and this Deed of
Trust, the exercise of any right or remedy by Wilmington Trust, National
Association as Agent hereunder and certain of the rights of the Holders of the
Notes, are subject to the provisions of the Intercreditor Agreement dated as of
May 2, 2013 (as amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), by and between Wells Fargo Bank,
National Association, as First Lien Agent, and Wilmington Trust, National
Association, as Second Lien Agent. In the event of any conflict between the
terms of the Intercreditor Agreement and the terms of this Deed of Trust, the
terms of the Intercreditor Agreement shall govern and control.



--------------------------------------------------------------------------------

ARTICLE 11

SURETYSHIP WAIVERS AND ACKNOWLEDGEMENTS

Section 11.1 Grantor acknowledges that the security interests granted pursuant
to this Deed of Trust are being given to secure the Secured Obligations, and
that, as a result, Grantor may have rights as a surety or a guarantor under New
York and/or Oregon law. Grantor is willing to waive such rights. Grantor
acknowledges that is has executed and delivered this Deed of Trust with the
intent of subjecting its interests in the Trust Property to the lien of this
Deed of Trust as security for the Secured Obligations in order to induce
Beneficiary and the Secured Parties to enter into the Indenture and the other
Secured Documents and to induce the Secured Parties to make financial
accommodations to the Note Parties as provided for in the Indenture and the
other Secured Documents, and Grantor hereby agrees, to the fullest extent
permitted by law, not to assert or take advantage of:

(a) any right to require Beneficiary to proceed against the Note Parties or any
other Person, or to proceed against or exhaust any other security held by
Beneficiary (and not secured by this Deed of Trust) at any time, or to pursue
any other remedy in Beneficiary’s power before exercising any right or remedy
under this Deed of Trust;

(b) any defense (other than payment in full of the Secured Obligations) that may
arise by reason of:

(i) the release, suspension, discharge or impairment of any of Beneficiary’s
rights against the Note Parties or any other Person against whom Beneficiary
might assert a claim, whether such release, suspension, discharge or impairment
is explicit, tacit or inadvertent; or

(ii) beneficiary’s failure to pursue any other remedies available to Beneficiary
that would reduce the burden of the Secured Obligations secured hereby on
Grantor’s interests in the Trust Property; or

(iii) any extension of the time for the payment or performance of any Note
Parties obligations under the Indenture or any of the other Secured Documents;
or

(iv) the incapacity or lack of authority of the Note Parties or any other Person
or Persons; or

(v) the failure of Beneficiary to file or enforce a claim against the estate (in
either administration, bankruptcy or any other proceedings) of the Note Parties
or any other Person or Persons;

(c) demand, protest and notice of any kind, including, without limitation, the
following notices:

(i) Notice of the evidence, creation or incurring of any new or additional
indebtedness or obligation; or



--------------------------------------------------------------------------------

(ii) Notice of any action or non-action on the part of any Note Parties or
Beneficiary in connection with any obligation or evidence of the Secured
Obligations; or

(iii) Notice of payment or non-payment by the Note Parties of the Secured
Obligations;

(d) any right to assert against Beneficiary any defense arising by reason of any
claim or defense based upon an election of remedies by Beneficiary to foreclose,
either by judicial foreclosure or by exercise of the power of sale, this Deed of
Trust, which in any manner impairs, reduces, releases, destroys or extinguishes
Grantor’s subrogation rights, rights to proceed against the Note Parties for
reimbursement, or any other rights of Grantor to proceed against any other
person or security. Grantor waives all rights and defenses to enforcement of all
or any part of the Secured Obligations which defenses are based on an election
of remedies by Beneficiary, even though the election of remedies, such as
non-judicial foreclosure with respect to this Deed of Trust, may destroy
Grantor’s rights of subrogation and reimbursement against the Note Parties or
any other Person by operation of any applicable law. Grantor makes this waiver
with full knowledge that if Beneficiary (i) waives a deficiency judgment in a
judicial foreclosure, or (ii) exercises the power of sale under this Deed of
Trust, any action by Grantor against any Note Party to obtain reimbursement of
any amount paid by Grantor hereunder may be barred by reason of
(x) Beneficiary’s waiver of such deficiency in a judicial foreclosure or
(y) Beneficiary’s exercise of such power of sale under the provisions of
applicable law which provides that no judgment shall be rendered for any
deficiency upon a note secured by a Deed of Trust upon real property in any case
in which the real property has been sold by the trustee under the power of sale
contained in the Deed of Trust. Grantor understands that absent the waiver set
forth herein, Grantor may have a defense to its obligations hereunder with
respect to a deficiency following a non-judicial foreclosure or a judicial
foreclosure in which the Beneficiary waived its right to a deficiency judgment
against the Issuer and that by granting this waiver, Grantor is waiving this
defense which Grantor would have against Beneficiary. Grantor further waives any
and all rights and defenses that Grantor may have because the Note Parties debt
is secured by real property; this means, among other things, that:
(1) Beneficiary may collect from Grantor without first foreclosing on any real
or personal property collateral pledged by the Note Parties; (2) if Beneficiary
forecloses on any real property collateral pledged by the Note Parties, then
(A) the amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (B) Beneficiary may collect from Grantor even if
Beneficiary, by foreclosing on the real property collateral, has destroyed any
right Grantor may have to collect from the Note Parties. The foregoing sentence
is an unconditional and irrevocable waiver of any rights and defenses Grantor
may have because the Secured Obligations are secured by real property;

(e) any rights arising because of the Note Parties payment or satisfaction of
the Secured Obligations secured hereby (i) against any other obligor, by way of
subrogation to the rights of Beneficiary or otherwise, or (ii) against any other
guarantor or any other Person obligated to pay any of the Secured Obligations
secured hereby, by way of contribution or reimbursement or otherwise;

 

2



--------------------------------------------------------------------------------

(f) any duty on the part of Beneficiary to disclose to Grantor any default by
the Notes Parties under the Indenture and/or the other Secured Documents;

(g) any duty on the part of Beneficiary to disclose to Grantor facts Beneficiary
may now know or may hereafter know about the Note Parties or any successors in
interest (if any) regardless of whether Beneficiary (i) has reason to believe
that any such facts materially increase the risk beyond the risk which Grantor
intends to assume by executing this Deed of Trust, (ii) has reason to believe
that these facts are unknown to Grantor, or (iii) has a reasonable opportunity
to communicate such facts to Grantor, it being understood and agreed that
Grantor is fully responsible for being and keeping informed of the financial
condition of the Note Parties and of all circumstances bearing on the risk of
non-payment of any indebtedness that is secured hereby;

(h) any right to object to the release of any portions of the Trust Property
from the lien of this Deed of Trust notwithstanding the fact that such releases
may be made without Beneficiary having received any or adequate consideration
therefor; or

(i) Grantor further agrees that with respect to any obligation secured hereby
Beneficiary may, in such manner and upon such terms and at such times as
Beneficiary deems best and without demand or notice to or consent of Grantor
(i) release any Person now or hereafter liable for the performance of any such
obligation, (ii) extend the time for the performance of any such obligation,
(iii) accept additional security therefor, and (iv) alter, substitute or release
any property securing such performance.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

GRANTOR:

    ERICKSON AIR-CRANE INCORPORATED     By:  

/s/ Edward T. Rizzuti

    Name:   Edward T. Rizzuti     Its:   Vice President, General Counsel and
Corporate Secretary

 

STATE OF OREGON   )     )   ss. COUNTY OF MULTNOMAH   )  

This instrument was acknowledged before me on May 24, 2013, by Edward T.
Rizzuti, as Vice President, General Counsel and Corporate Secretary of ERICKSON
AIR-CRANE INCORPORATED, a Delaware corporation, on behalf of the corporation.

 

WITNESS my hand and official seal.

/s/ Tamara Lee Jackson

Notary Public for the State of Oregon My Commission Expires: 4/18/14

[SIGNATURE PAGE TO LINE OF CREDIT DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,
SECURITY AGREEMENT AND FIXTURE FILING]



--------------------------------------------------------------------------------

Exhibit A

Legal Description of the Land

Real property in the City of Central Point, County of Jackson, State of Oregon,
described as follows:

PARCEL 1:

COMMENCING AT A BRASS CAPPED MONUMENT MARKING THE SOUTHWEST CORNER OF SECTION
28, TOWNSHIP 36 SOUTH, RANGE 2 WEST OF THE WILLAMETTE MERIDIAN IN JACKSON
COUNTY, OREGON; THENCE NORTH 89° 55’ 46” EAST (RECORD EAST) ALONG THE SOUTH LINE
OF SAID SECTION, 1892.41 FEET; THENCE NORTH 0° 04’ 14” WEST (RECORD NORTH, 20.00
FEET) TO A 5/8 INCH IRON PIN ON THE NORTH RIGHT OF WAY LINE OF WILLOW SPRINGS
ROAD AND THE EASTERLY RIGHT OF WAY OF CENTRAL OREGON PACIFIC RAILROAD, (FORMERLY
SOUTHERN PACIFIC RAILROAD); THENCE NORTH 35° 07’ 56” WEST (RECORD NORTH 35° 03’
38” WEST) 10.16 FEET TO A POINT WHICH BEARS NORTH 89° 52’ 00” WEST, 0.15 FEET OF
A CYCLONE FENCE CORNER AND LINE DESCRIBED IN DOCUMENT NO. 94-35218, OFFICIAL
RECORDS OF JACKSON COUNTY, OREGON AND THE POINT OF BEGINNING; THENCE SOUTH 89”
52’ 00” EAST, ALONG SAID LINE BEING THE NORTH RIGHT OF WAY LINE OF SAID ROAD,
0.15 FEET TO SAID FENCE CORNER; THENCE CONTINUING SOUTH 89° 52’ 00” EAST, ALONG
SAID LINE 481.36 FEET; THENCE NORTH 89° 23’ 47” EAST, ALONG SAID LINE, 85.83
FEET; THENCE SOUTH 88° 49’ 25” EAST, ALONG SAID LINE AND ITS EXTENSION, 36.20
FEET TO A POINT ON THE EAST LINE OF THE PARCEL DESCRIBED IN DOCUMENT NO.
93-00709 OF SAID OFFICIAL RECORDS, SAID POINT BEARS NORTH 0° 13’ 22” WEST
(RECORD NORTH 0° 09’ 04” WEST) 6.60 FEET OF A TACK AND BRASS WASHER SET ON TOP
OF AN 8 INCH X 8 INCH WOOD FENCE POST; THENCE NORTH 0° 13’ 22” WEST (RECORD
NORTH 0° 09’ 04’ WEST) ALONG SAID EAST LINE OF SAID PARCEL, 417.45 FEET TO A
POINT WHICH BEARS SOUTH 16° 10’ 38” WEST (RECORD NORTH 16° 02’ 05” EAST) 0.26
FEET OF THE CENTER OF A 12 INCH DIAMETER BROKEN OFF UTILITY POLE; THENCE NORTH
81° 23’ 36” WEST (RECORD NORTH 81° 19’ 18” WEST) ALONG THE NORTH LINE OF SAID
PARCEL, 1013.05 FEET TO A 5/8 INCH IRON PIN ON SAID EASTERLY RIGHT OF WAY OF THE
CENTRAL OREGON PACIFIC RAILROAD, BEING 100.00 FEET EASTERLY, MEASURED AT RIGHT
ANGLES OF THE CENTERLINE OF THE MAIN LINE TRACT; THENCE SOUTH 35° 07’ 56” EAST
(RECORD SOUTH 35° 03’ 38” EAST) ALONG SAID EASTERLY RIGHT OF WAY PARALLEL WITH
SAID CENTERLINE ALSO BEING THE WESTERLY LINE OF SAID PARCEL, 694.63 FEET TO THE
POINT OF BEGINNING.

PARCEL 2:

PARCEL 1 OF PARTITION PLAT NO. P-120-1990 OF THE RECORDS OF PARTITION PLATS OF
JACKSON COUNTY, OREGON, INDEX VOLUME 1, PAGE 120, JACKSON COUNTY SURVEYOR’S FILE
NO. 12259.

LESS AND EXCEPTING THE FOLLOWING DESCRIBED TRACT: COMMENCING AT A 5/8” IRON PIN
ON THE EASTERLY LINE OF PARCEL 1 OF PARTITION PLAT NO. P-120-1990 OF THE RECORDS
Of PARTITION PLATS OF JACKSON COUNTY, OREGON, INDEX VOLUME 1, PAGE 120, JACKSON
COUNTY SURVEYOR’S FILE NO. 12259, LOCATED IN THE NORTHWEST AND THE NORTHEAST
QUARTERS OF SECTION 23 AND THE SOUTHEAST QUARTER OF SECTION 14, TOWNSHIP 36
SOUTH, RANGE 2 WEST OF THE WILLAMETTE MERIDIAN, SAID



--------------------------------------------------------------------------------

COUNTY AND STATE; THENCE SOUTH 23° 46’ 14” EAST, ALONG SAID EASTERLY LINE,
756.69 FEET, TO THE NORTHERLY LINE OF THAT RAILROAD RIGHT OF WAY DESCRIBED IN
VOLUME 353, PAGE 94 Of THE DEED RECORDS OF SAID COUNTY AND STATE; THENCE SOUTH
79° 44’ 52” WEST, ALONG SAID RIGHT Of WAY, 312.28 FEET, TO A 5/8” IRON PIN
MONUMENT, BEING THE POINT OF BEGINNING; THENCE SOUTH 78° 22’ 16” WEST, LEAVING
SAID RIGHT OF WAY LINE, 12.67 FEET, TO A 5/8” IRON PIN ON THE SOUTHERLY LINE OF
SAID PARCEL 1; THENCE NORTH 9° 58’ 40” WEST, ALONG SAID SOUTHERLY LINE AND AN
EXTENSION THEREOF, 10.30 FEET, TO SAID NORTHERLY RIGHT OF WAY LINE; THENCE NORTH
79° 44’ 52” EAST, ALONG SAID RIGHT OF WAY LINE, 12.62 FEET, TO A 5/8” IRON PIN;
THENCE SOUTH 10° 15’ 08” EAST, ALONG SAID RIGHT OF WAY LINE, 10.00 FEET, TO THE
POINT OF BEGINNING.

TOGETHER WITH THE FOLLOWING DESCRIBED TRACT: BEGINNING AT A 5/8” IRON PIN,
MONUMENTING THE NORTHWEST CORNER OF PARCEL 1 OF PARTITION PLAT NO. P-120-1990 OF
THE RECORDS OF PARTITION PLATS OF JACKSON COUNTY, OREGON, INDEX VOLUME 1, PAGE
120, JACKSON COUNTY SURVEYOR’S FILE NO. 12259, LOCATED IN THE NORTHWEST QUARTER
AND THE NORTHEAST QUARTER OF SECTION 23 AND THE SOUTHEAST QUARTER OF SECTION 14,
TOWNSHIP 36 SOUTH, RANGE 2 WEST OF THE WILLAMETTE MERIDIAN, JACKSON COUNTY,
OREGON; THENCE WESTERLY ALONG THE NORTH LINE OF PARCEL 2 OF SAID PARTITION PLAT,
ALONG THE ARC OF A CURVE TO THE RIGHT HAVING A RADIUS OF 5770.00 FEET, A CENTRAL
ANGLE OF 0° 51’ 13”, A LENGTH OF 85.97 FEET AND A LONG CHORD BEARING AND
DISTANCE OF (SOUTH 77° 52’ 47” WEST, 85.97 FEET); THENCE SOUTH 78° 18’ 24” WEST,
ALONG SAID NORTH LINE, 661.02 FEET, TO A 5/8” IRON PIN MONUMENT; THENCE SOUTH
11° 41’ 36” EAST, LEAVING SAID NORTH LINE, 1157.66 FEET, TO A 5/8” IRON PIN
MONUMENT ON THE NORTH LINE OF THAT RAILROAD RIGHT OF WAY DESCRIBED IN VOLUME
353, PAGE 94 OF THE RECORDS OF JACKSON COUNTY, OREGON; THENCE NORTH 79° 44’ 52”
EAST, ALONG SAID NORTH RIGHT OF WAY LINE, 747.30 FEET, TO THE WEST LINE OF SAID
PARCEL 1; THENCE NORTH 11° 41’ 49” WEST, ALONG THE WEST LINE OF SAID PARCEL 1,
1177.10 FEET, TO THE POINT OF BEGINNING.

EXCEPTING THEREFROM THAT PORTION CONVEYED TO JACKSON COUNTY, BY DOCUMENT NO.
99-14701, OFFICIAL RECORDS OF JACKSON COUNTY, OREGON.

NOTE: This legal description was created prior to January 1, 2008.

Tax Parcel Number: 1-018858-2, 3-014105-1 and 1-079606-6